Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1823

                             UNITED STATES,

                                Appellee,

                                     v.

                     WILFREDO FIGUEROA-ZAPATA,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Héctor M. Laffitte, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Maria H. Sandoval on brief for appellant.
     H.S. Garcia, United States Attorney, Nelson Perez-Sosa,
Assistant United States Attorney, and Lynn M. Doble-Salicrup,
Assistant United States Attorney, on brief for appellee.



                            August 26, 2004
     Per Curiam. After a thorough review of the record and of the

parties' submissions, we affirm the district court's decision

denying     the    request    for         pre-trial   release.       The

defendant/appellant, Wilfredo Figueroa Zapata ("Figueroa"), faces

a controlled substance charge carrying at least a ten-year maximum

sentence; indeed, he faces a possible maximum sentence of life

imprisonment.     See 21 U.S.C. § 841(b)(1)(A).        Therefore, it is

presumed that no condition or combination of conditions will

reasonably assure the safety of the community if Figueroa is

released.    See 18 U.S.C. § 3142(e).       Figueroa's arguments that he

only bought from, and did not sell to, the lead defendant in this

case, and that he dealt no more than five kilograms of cocaine, are

wholly unconvincing.

     Figueroa argues that the district court did not, as it should

have, focus on whether he was likely to resume illegal drug dealing

if he were released. Given the evidence presented at the detention

hearing, the district court was not required to conclude that the

conspiracy had shut down or that Figueroa would not resume his

illegal activities if released.      We find no error in the district

court's decision that Figueroa had not overcome the presumption.

     Figueroa introduced into evidence letters of support from his

family and friends, and he argued that these along with family

medical concerns offered additional reasons to release him pending

trial.    This evidence arguably tends to rebut the presumption that


                                    -2-
Figueroa might flee pending trial (though we take no position on

that question); but the district court based its detention decision

on dangerousness, not on the relative risk of flight presented. It

is that decision we review.   We see no error in the decision.

     We deny as moot Figueroa's motion to reconsider this court's

order extending the government's deadline for filing its brief; and

we note that the extension of time was appropriate, given that the

court also had granted appellant an extension of time within which

to file certified translations in support of his appeal.

     Affirmed.   See 1st Cir. R. 27(c).




                                -3-